U.S. Department of Homeland Security
UNITED STATES SECRET SERVICE

JUL 25 208

 
  

   

Is

REGISTERED MAIL

Richard Elem, Esq.

Law Offices of Jan Meyer & Assoc., P.C,
1029 Teaneck Road

Second Floor

Teaneck, NJ 07666

Re: GEICO Claim 0509535540101020
Date of Accident: September 23, 2016
Secret Service File No, 108-809-306081

Dear Mr. Elem:

We are in receipt of your letter dated June 20, 2019 requesting reconsideration of our final denial
of the above referenced claim.

Preliminarily, we note that the authority cited, 39 C.F.R. 912,9(b), applies to the U.S. Postal
Service, not the U.S, Secret Service. However, we have reviewed the facts and circumstances of this
accident again. We again note that the physical damage to the vehicles shows that your insured struck our
vehicle as it was merging into our vehicle’s lane, because she failed to yield to our vehicle, Therefore, we
have confirmed that the denial of your claim was proper.

Please be advised that if you are dissatisfied with this denial, you may institute suit in the
appropriate Federal district court under the Federal Tort Claims Act no later than six (6) months from the
date of this letter.

If you have any questions regarding the foregoing, you may contact Attorney-Advisor
Michael Noyes at (202) 406-6896,

Sincerely,

£9 VU

William J. Callahan
Deputy Director

RE 001 641 646 US
